          Case 1:19-cr-00166-VEC Document 274 Filed 03/05/21 Page 1 of 1
                                                                               USDC SDNY
                                                                               DOCUMENT
                                                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                   DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                  DATE FILED: 3/5/2021
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              :
                 -against-                                    :
                                                              :        19-cr-166 (VEC)
                                                              :
 JOSE CABAN,                                                  :            ORDER
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on February 25, 2021, Defendant filed a letter motion requesting that he be

released on bail pending trial; and

        WHEREAS on March 5, 2021, the Government filed an opposition to Defendant’s

motion seeking bail;

        IT IS HEREBY ORDERED that the parties must appear before the Court for an hearing

via teleconference on March 16, 2021, at 12:00 p.m. The parties are instructed to dial-in to the

conference using (888) 363-4749 // access code: 3121171 // security code: 0166.



SO ORDERED.

Dated: March 5, 2021
      New York, NY
                                                                  ___________________________
                                                                   ______
                                                                       _ _______________________
                                                                       VALERIE CAPRON
                                                                                  CAPRONIONI
                                                                    United States District Judge
